UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 16, 2011 PAR Technology Corporation (Exact name of registrant as specified in its charter) Delaware 1-09720 16-1434688 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) PAR Technology Park, 8383 Seneca Turnpike, New Hartford, New York 13413-4991 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(315) 738-0600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. (a)The annual meeting of the shareholders of the Company was held on June 16, 2011. (b)The shareholders elected all the Company’s nominees for director. 1.Election of Directors: Shares For Shares Withheld Non-Votes Paul B. Domorski Kevin R. Jost James A. Simms SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PAR Technology Corporation (Registrant) Date:June 21, 2011 By: /S/RONALD J. CASCIANO Ronald J. Casciano Vice President, Chief Financial Officer, Treasurer and Chief Accounting Officer
